Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 27-37, 39, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 10, 13, 15 of U.S. Patent No. US 10750423 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 21 of the instant application merely broadens the scope and/or is readily derivable from the combination of claim(s) 1 and 3 of the patent.  It is well 
Claim 22 of the instant application is substantively the same and/or readily derivable from patent claim(s) 3
Claim 23 of the instant application is substantively the same and/or readily derivable from patent claim(s) 3
Claim 24 of the instant application is substantively the same and/or readily derivable from patent claim(s) 3
Claim 27 of the instant application is substantively the same and/or readily derivable from patent claim(s) 2
Claim 28 of the instant application is substantively the same and/or readily derivable from patent claim(s) 2
Claim 29 of the instant application is substantively the same and/or readily derivable from patent claim(s) 7
Claim 30 of the instant application is substantively the same and/or readily derivable from patent claim(s) 15
Claim 31 of the instant application is substantively the same and/or readily derivable from patent claim(s) 8
Claim 32 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 33 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 34 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim(s) 35 of the instant application merely broadens the scope and/or is readily derivable from the combination of claim(s) 10 and 13 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 36 of the instant application is substantively the same and/or readily derivable from patent claim(s) 13
Claim 37 of the instant application is substantively the same and/or readily derivable from patent claim(s) 13
Claim 39 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10 and 15
Claim 40 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10

	
Claims 21-24, 27-37, 39, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 11, 16, 19 of U.S. Patent No. US 10021619 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 21 of the instant application merely broadens the scope and/or is readily derivable from the combination of claim(s) 1 and 3 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 22 of the instant application is substantively the same and/or readily derivable from patent claim(s) 3
Claim 23 of the instant application is substantively the same and/or readily derivable from patent claim(s) 3
Claim 24 of the instant application is substantively the same and/or readily derivable from patent claim(s) 3
Claim 27 of the instant application is substantively the same and/or readily derivable from patent claim(s) 2
Claim 28 of the instant application is substantively the same and/or readily derivable from patent claim(s) 2
Claim 29 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10
Claim 30 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 31 of the instant application is substantively the same and/or readily derivable from patent claim(s) 11
Claim 32 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 33 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 34 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim(s) 35 of the instant application merely broadens the scope and/or is readily derivable from the combination of claim(s) 16 and 19 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 36 of the instant application is substantively the same and/or readily derivable from patent claim(s) 19
Claim 37 of the instant application is substantively the same and/or readily derivable from patent claim(s) 19
Claim 39 of the instant application is substantively the same and/or readily derivable from patent claim(s) 16
Claim 40 of the instant application is substantively the same and/or readily derivable from patent claim(s) 16

Claims 21-24, 27-37, 39, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 11, 20 of U.S. Patent No. US 9451646 . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 21 of the instant application merely broadens the scope and/or is readily derivable from the combination of claim(s) 1 and 11 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 22 of the instant application is substantively the same and/or readily derivable from patent claim(s) 11
Claim 23 of the instant application is substantively the same and/or readily derivable from patent claim(s) 11
Claim 24 of the instant application is substantively the same and/or readily derivable from patent claim(s) 11
Claim 27 of the instant application is substantively the same and/or readily derivable from patent claim(s) 6
Claim 28 of the instant application is substantively the same and/or readily derivable from patent claim(s) 6
Claim 29 of the instant application is substantively the same and/or readily derivable from patent claim(s) 7
Claim 30 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 31 of the instant application is substantively the same and/or readily derivable from patent claim(s) 8
Claim 32 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 33 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 34 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim(s) 35 of the instant application merely broadens the scope and/or is readily derivable from the combination of claim(s) 20 and 11 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 36 of the instant application is substantively the same and/or readily derivable from patent claim(s) 11
Claim 37 of the instant application is substantively the same and/or readily derivable from patent claim(s) 11
Claim 39 of the instant application is substantively the same and/or readily derivable from patent claim(s) 20
Claim 40 of the instant application is substantively the same and/or readily derivable from patent claim(s) 20

Claims 21-25, 27, 28, 30, 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 18 of U.S. Patent No. US 9198221 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 21 of the instant application merely broadens the scope and/or is readily derivable from the combination of claim(s) 1 and 10 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 22 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10
Claim 23 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10 and 18
Claim 24 of the instant application is substantively the same and/or readily derivable from patent claim(s) 18
Claim 25 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10
Claim 27 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 28 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 30 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 32 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 33 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 34 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim(s) 35 of the instant application merely broadens the scope and/or is readily derivable from the combination of claim(s) 1 and 10 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 36 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10
Claim 37 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10 and 18
Claim 39 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 40 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-24, 30, 33-37, 40 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20150163711 A1 to Norman; Marten et al.

Re: Claim(s) 21, 35
Norman discloses a system comprising: one or more processors (Figs. 5b and 6 – processor 630)
configured to: determine an occurrence of a first condition associated with a first moveable network communication system (Fig. 5b and 0034 – sic. Radio access node serving cell 580 moves to positions a, b, c, d, and e.  A need for neighbor cell list update is determined as per Fig. 4)., 
wherein the first moveable network communication system generates a first network for a first coverage area and independently provides first communication links between one or more first user equipment within the first coverage area (Fig. 5b – cell 580 is a moving cell); 
Norman does/do not appear to explicitly disclose that based at least in part on the occurrence of the first condition, complete a handover operation with a second network communication system for at least one of the one or more first user equipment.
Norman which implies said limitation (Fig. 5b and 0034 – neighbor cell list is updated as moving cell 580 moves.  0004 - To facilitate handovers in cellular systems, a neighbor cell list is used. The neighbor cell list is stored in a neighbor cell list database holding records for each cell in the system. Each record is associated to a cell by a cell identity. Each neighbor cell list contains a set of cells that user equipments within the current cell may be in the range of from a handover perspective.  The Examiner points out that when taken in context, as moving cell 580 moves and the neighbor cell list is updated, this would mean that cell 580 would be removed from a neighbor cell list in an area it has moved away from.  For example, in Fig. 5b, when cell 580 moves from position a to position b, cell 590 would no longer maintain cell 580 in its neighbor cell list.  Therefore, a UE previously camped on cell 580 in position a would need to handover to cell 590 (and similarly cell 520) in order to maintain connectivity).
Therefore it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the Norman invention by employing the teaching as implied by Norman to provide the ability to complete a handover operation in response to a moving cell moving to another area.

Re: Claim(s) 22, 36
Norman discloses wherein the occurrence of the first condition corresponds to a change in location of the first moveable network communication system (Fig. 5b).

Re: Claim(s) 23, 37
Norman discloses wherein the occurrence of the first condition corresponds to an increase in distance between the first moveable network communication system and the second network communication system (Fig. 5b – 580 moves further away from 590 when moving from position a to positon b).

Re: Claim(s) 24
Norman discloses wherein the occurrence of the first condition corresponds to a change in signal strength between the at least one of the one or more first user equipment and the first moveable network communication system (implicit – see rationale in rejection of claim 21.  Further, the Examiner points out that a UE previously camped at cell 580a would experience a decrease in signal strength when 580 moves to position b).

Re: Claim(s) 30
Norman discloses wherein the second network communication system generates a second network for a second coverage area and independently provides second communication links between one or more second user equipment within the second coverage area (Fig. 5b – cell 590).

Re: Claim(s) 33, 40
Norman discloses wherein at least one of the first moveable network communication system or the second network communication system is mobile during operation (Fig. 5b – cell 580a/b/c/d/e).

Re: Claim(s) 34
Norman discloses wherein the first network is a cellular network (Fig. 5b and 0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2646